  Case 19-10214 Doc              287 Filed 10/25/19 Entered                 10/25/19 14:15:24
               Desc             Main Document            Page                1 of 4


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF VERMONT

IN RE:                                                               )
                                                                     )
HERMITAGE INN REAL ESTATE                                            )       19-10214-cab
HOLDING COMPANY, LLC, et.al                                          )       (Jointly Administered)
                                                                     )       Chapter 7 case
                                                      Debtor.        )


  NOTICE OF QUALIFIED BIDDER, ALTERRA MOUNTAIN COMPANY U.S. INC.,
          FOR PARTICIPATION IN AUCTION AND SALE HEARING


         PLEASE TAKE NOTICE that, on October 25, 2019, Raymond J. Obuchowski, Chapter 7
Trustee of the Bankruptcy Estate of Hermitage Inn Real Estate Holding Company, LLC.,
(“Trustee” or “Seller”) has received a Qualified Bid of Alterra Mountain Company U.S. Inc. for
the purchase of Forty-One (41) Technoaplin Snow Guns and related equipment, (the “Sale
Property”), pursuant to a an asset purchase agreement similar to the “Stalking Horse APA”, to
Alterra Mountain Company U.S. Inc. (“Alterra”) for the bid offer of $310,000.00 as a higher and
better offer as to participate at the auction. Alterra is aware that a copy of its Qualified Bid and
documentation is being provided to the Stalking Horse.


         PLEASE TAKE FURTHER NOTICE that “Alterra” has instructed the Trustee that it
requests that the Trustee, as part of this Notice, inform the Court pursuant to the Notice [ECF#267]
that it wishes to be considered as an alternative, and possible successful bidder, to the Stalking
Horse, and that this Notice be treated as “Alterra” written response and filing with the Clerk of the
Court, and its view to the Court.


         PLEASE TAKE FURTHER NOTICE that if you would like to receive a copy of the
Qualified Bid APA, or any other submission, you may do so by making a request to the Trustee,
Raymond J. Obuchowski (i) by mail to Obuchowski Law Office, PC, PO Box 60, Bethel, VT
05032, (ii) by telephone at 802-234-6244 or (iii) via email at ray@oeblaw.com.




                                                -1-
  Case 19-10214 Doc          287 Filed 10/25/19 Entered          10/25/19 14:15:24
               Desc         Main Document            Page         2 of 4



Dated: Friday, October 25, 2019               /s/ Raymond J. Obuchowski_______
                                              Raymond J. Obuchowski
                                              Obuchowski Law Office
                                              PO Box 60
                                              Bethel, VT 05032
                                              Telephone: 802-234-6244
                                              Facsimile: 802-234-6245
                                              ray@oeblaw.com

                                              Counsel for Chapter 7 Trustee




                                        -2-
Case 19-10214 Doc            287 Filed 10/25/19 Entered                 10/25/19 14:15:24
             Desc           Main Document            Page                3 of 4


                                BIDDING PROCEDURES



Participation in the Bidding Process. Any party other than Stalking Horse that is interested
in purchasing the Sale Property (a “Potential Bidder”) may obtain relevant due diligence
from the Trustee by:

(a) providing the Trustee with information regarding the bidder’s financial ability to
consummate purchase of the Sale Property.

(b) Inspect or view the Sale Property after providing proof of insurance and providing release
of liability in form as approved by the Trustee, Lakeland Bank and Berkshire Bank.


Participation in the Auction. To participate in the bidding process and attend the Auction,
a bidder must submit what is determined by the Trustee, with consent of Lakeland Bank, to
be a “Qualified Bid.” “Qualified Bid” means a written proposal for purchase of the Sale
Property:

(a) whose value is greater than the sum of (i) the Cash Purchase Price ($287,000), (ii) the
Break-Up Fee (Three (3%) Percent) and (iii) the Minimum Incremental Bid (defined below)
or at least commencing at $310,000; and

(b) that is accompanied by a deposit of Ten (10%) Percent of the proposed purchase price
(the “Good Faith Deposit”) in the form of a certified check or cash payable to the order of
the Bankruptcy Estate;

(c) that has substantially the same terms and conditions as the Stalking Horse APA;

(d) that is accompanied by reasonable evidence of committed financing or other ability to
perform;

(e) that is timely submitted by the Bid Deadline (defined below); and

(f) that is irrevocable until two (2) business days after closing of the Sale and remains open
until that time as a “back-up bid” at the last price and terms offered at the Auction.

(g) that if the Successful bidder is unable to consummate the sale following the Sale
Hearing, the Trustee shall have the right to present any other bid obtained through the Bid
Procedures to the Court for approval.


The Stalking Horse shall be deemed to be a Qualified Bid for the Sale Property (the “Stalking
Horse Bid”).




                                            -3-
Case 19-10214 Doc            287 Filed 10/25/19 Entered                  10/25/19 14:15:24
             Desc           Main Document            Page                 4 of 4


Bid Deadline. Each person wishing to bid on the Sale Property, except for the Stalking
Horse, must deliver a bid to Trustee October 25, 2019 (the “Bid Deadline”) via mail and
email to:


           By Regular Mail:                                 By Overnight Delivery
         Raymond J. Obuchowski                             Raymond J. Obuchowski
         Obuchowski Law Office                             Obuchowski Law Office
               PO Box 60                                   1542 Vermont Route 107
            Bethel, VT 05032                               Royalton, Vermont 05068
            ray@oeblaw.com                                     ray@oeblaw.com


The Stalking Horse shall be entitled to receive copies of all competing bids and supporting
documentation promptly up receipt by Seller.

Report on Bids. If no Qualified Bids, other than the Stalking Horse Bid, are received by
the Bid Deadline, the Trustee will report the absence of other Qualified Bids to the
Bankruptcy Court and all parties in interest by filing a notice with the Bankruptcy Court. At
the Sale Hearing, the Trustee will seek entry of an order approving the Stalking Horse’s
purchase of the Sale Property pursuant to the terms set forth in the Stalking Horse APA and
proposed Sale Order.

Auction. If there are at least two Qualified Bids for the Sale Property (including the Stalking
Horse Bid), the Trustee will conduct an auction at the US Bankruptcy Court on October 29,
2019 at 10:00 a.m. at U.S. Bankruptcy Court – Burlington, Federal Building, 11 Elmwood
Ave. Burlington, VT, at which time each person that has timely submitted a Qualified Bid
will be entitled to participate as a bidder. The Stalking Horse may participate in the auction
and Sale Hearing by telephone. Bidding will begin with the highest and best Qualified Bid
and continue in increments of not less than $10,000 (the “Minimum Incremental Bid”), in
all rounds taking into account the right of the stalking horse to the Break-up fee and expenses
reimbursement, and will not conclude until each participating bidder has had the opportunity
to submit any additional Qualified Bid(s). At the conclusion of bidding, The Trustee will
announce the determination as to the party (the “Successful Bidder”) submitting the highest
and best bid (the “Successful Bid”) for the Sale Property and will request Bankruptcy Court
approval of the Successful Bid at the Sale Hearing.




                                             -4-
